Citation Nr: 9923276	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  94-49 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left shoulder supraspinatus.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for peptic ulcer disease with gastritis and irritable 
bowel syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 15, 1988 to 
February 14, 1993.  

The current appeal arose from a December 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO, in pertinent part, granted 
service connection for peptic ulcer disease, gastritis, and 
irritable bowel syndrome disability with assignment of a 10 
percent evaluation and for low back strain with assignment of 
a noncompensable evaluation effective February 15, 1993.  

In June 1994, the RO, in pertinent part, granted entitlement 
to service connection for supraspinatus tendonitis of the 
left shoulder with assignment of a 10 percent evaluation 
effective from February 15, 1993.

In November 1996 the RO granted entitlement to an increased 
(compensable) evaluation of 20 percent for lumbosacral strain 
effective February 15, 1993.

After adjudicating other claims then pending on appeal, the 
Board remanded the case to the RO for further development and 
adjudicative action referable to the issues remaining for 
appellate review when it issued a decision in July 1996.

In January 1998 the RO, in pertinent part, affirmed the 
determinations previously entered, and proposed reducing the 
evaluation for lumbosacral strain from 20 percent to 10 
percent disabling.

In November 1998 the RO affirmed all pertinent determinations 
previously entered.
In June 1998, the veteran submitted evidence of a possible 
left C7 radiculopathy.  She appears to be seeking service 
connection for this.  This matter is referred to the RO for 
appropriate action, as it is not inextricably intertwined 
with any of the claims at issue.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Lumbosacral strain is productive of not more than 
moderate impairment.

2.  Left shoulder supraspinatus tendonitis is manifested by 
some tenderness, pain, and some limitation of motion, 
including due to pain, but limitation of motion to the 
shoulder level is not shown or nearly approximated.  

3.  Peptic ulcer disease with gastritis and irritable bowel 
syndrome is consistent with no more than moderate irritable 
bowel syndrome symptoms with frequent episodes of bowel 
disturbance with abdominal distress.

4.  The low back, left shoulder, and gastrointestinal 
disabilities have not rendered the veteran's disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or rendered impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5292, 5293, 5295 (1998).  

2.  The criteria for an initial evaluation in excess of 10 
percent for left shoulder supraspinatus tendonitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5024, 5201 (1998).

3.  The schedular criteria for an initial evaluation in 
excess of 10 percent for peptic ulcer disease with gastritis 
and irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.112, 4.114, 
Diagnostic Codes 7305, 7307, 7319 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Before the Board may discuss the merits of a claim, it must 
first determine whether it is well grounded; that is, whether 
it is plausible.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).  An allegation of increased disability is sufficient 
to establish a well-grounded claim when the severity of a 
service-connected disability is at issue.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed with respect to the disabilities at issue and that 
no further assistance to the veteran is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).  Since the Board has concluded that the veteran's 
claims are well grounded, it must determine whether VA has 
fulfilled its duty to assist her pursuant to 38 
U.S.C.A. § 5107.  The Board concludes that it has.  All 
necessary evidence for fair and impartial determinations of 
her claims is of record.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

Accordingly, the claims may be discussed on the merits.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  However, 
where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that this case involves appeals as to initial 
ratings of disabilities, rather than increased ratings where 
entitlement to an uncontested level of compensation had been 
previously established.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.  In the 
case at hand, the Board finds that staged ratings are not 
appropriate.  


I.  Entitlement to an initial evaluation 
in excess of 20 percent for lumbar 
strain.

Factual Background

The veteran was treated for muscle strain of her low back in 
March 1991.

On VA general medical examination in April 1993, the veteran 
reported having no back problems currently.  Clinically, she 
had a good build and erect posture, with a normal gait.  She 
had no scoliosis, and there was a full range of motion of the 
back with no discomfort.  She could toe and heel walk with no 
problem, and could fully squat.  

On VA orthopedic examination in April 1993, the veteran 
complained of mild back pain during her menstrual periods.  
Clinically, there was minimal pain in the iliolumbar 
ligaments, and a full range of motion of the lumbar spine, 
with minimal pain on the extremes of motion on lateral 
bending to either side.  

The thigh circumferences were equal bilaterally.  X-rays of 
the lumbar spine were normal.  The diagnosis was minimal 
strain of the lumbar spine.

On VA evaluation in December 1993, the veteran complained of 
back spasms.  Her lumbar area exhibited tenderness to 
palpation.  She was able to walk without any difficulty.  
Robaxin was prescribed.  

In January 1994, the veteran stated that her back had become 
increasingly painful.  Sometimes because of the pain, her 
left leg would go numb.  To ease the pain, she would lie down 
with pillows between her legs.  When the feeling would come 
back, it would hurt very badly.  She had not found a pain 
killer that would stop the pain.  She would take sleeping 
aids to sleep through the pain.  

A June 1994 letter from a private chiropractor states that he 
examined the veteran at that time, and that she had lumbar 
facet dysfunction associated with an L5 radiculopathy.  
Degenerative disc disease was felt to exist at the L5/S1 
level, as was some facet arthrosis.  

On VA orthopedic examination in August 1994, the veteran 
complained of continued back pain with occasional radiation 
into the buttocks.  The lumbar spine was normally aligned.  
There was mild spasm of the paravertebral musculature.  
Forward bending was to 95 degrees, extension was to zero 
degrees, left and right lateral bending was to 20 degrees, 
and left and right lateral rotation was to 25 degrees.  There 
was minimal midline tenderness.  The pelvis was nontender to 
compression, as were the posterior sacroiliac joints.  Deep 
tendon reflexes were 2+ and symmetric to the knees and at the 
ankles.  Straight leg raising was negative.  The veteran felt 
mild tightness in the low back, but there were no radicular 
symptoms.  Toe and heel walking was satisfactory.  X-rays of 
the lumbar spine were normal.  The diagnosis was chronic 
lumbosacral strain which was mildly to moderately 
symptomatic.  

On VA orthopedic examination in September 1996, the veteran 
complained of back and bilateral leg pain.  She stated that 
her left leg would occasionally go numb from the lateral 
aspect of her iliac crest to the lateral aspect of her thigh.  
She reportedly also occasionally had radiation into the 
lateral calf and down to near the instep of her foot and 
toes.  She reportedly had only occasional right leg symptoms 
which she indicated were in the lateral aspect of the thigh, 
but not past her knees.  She had no difficulty in controlling 
her bowel or bladder.  She was taking no medication 
currently.  

Clinically, the veteran walked with a normal gait.  There was 
a good range of motion of the lumbar spine, and toe and heel 
walking were normal.  Neurological evaluation was physiologic 
and symmetrical for reflexes, strength, and sensation of the 
lower extremities bilaterally.  There was breakaway weakness 
in the left extensor hallucis longus and tibialis anteriorly 
which improved with encouragement.  Straight leg raising was 
negative bilaterally.  The impression was a history of a 
minimally symptomatic lumbar strain.  The physician did not 
believe that the veteran's leg complaints were a reflection 
of any kind of radiculopathy.  

On VA neurology examination in November 1997, the veteran 
complained of back pain.  She had not missed any of her full 
time college classes due to her back pain.  Clinically, there 
was mild left lower lumbosacral paravertebral tenderness.  
Lumbar range of motion appeared normal, with 90 degrees of 
flexion and 30 degrees of extension.  Gait was normal 
including toe, heel, and tandem gait.  Straight leg raising 
was negative for radicular pain.  Motor examination in the 
lower extremities was normal for tone, with no atrophy or 
fasciculations, and there was a grade 5/5 strength 
throughout.  

Sensory examination was normal to pinprick except for a 
relative decrease in the left lateral foot compared to the 
right.  There was normal vibration and joint position sense.  
Deep tendon reflexes were 3+ in the lower extremities.  The 
impression was recurrent lumbar strain, rule out left lower 
lumbosacral radiculopathy.  
Nerve conduction studies and an electromyogram for the left 
lower extremity were later noted to be normal, with no 
evidence of radiculopathy.  Therefore, the neurologist opined 
that the studies and the neurological examination did not 
provide objective evidence of neurologic deficit associated 
with the veteran's lumbosacral strain.  

On VA orthopedic examination in November 1997, the veteran 
reported receiving weekly chiropractic treatment currently 
for her back, and that it had improved her symptoms.  She 
complained of low back pain and lateral leg pain including in 
the whole thigh and in the bottom of the foot.  Clinically, 
she had a normal gait and good strength in her lower 
extremities.  Back flexion was to 110 degrees, extension was 
to 25 degrees, side bending was to 25 degrees each way, motor 
function was 5/5, deep tendon reflexes were symmetrical 
bilaterally in the lower extremities, and sensory examination 
was normal, as was straight leg raising.  X-rays of the 
lumbar spine revealed a mild loss of lumbar lordosis and were 
otherwise normal.  The impression was chronic back strain of 
the lumbar spine that was giving the veteran occasional 
discomfort at that time and which would range from mild to 
moderate in severity.

A June 1998 letter from the veteran's private chiropractor 
states that the veteran had been under his care for the past 
two years for a chronic lumbar facet syndrome which was 
accompanied by low back pain and muscle spasms which could 
become incapacitating.  Due to the condition, the veteran was 
restricted from heavy lifting or repetitive activities 
indefinitely.  

Special Criteria

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  

If intervertebral disc syndrome is severe, with recurring 
attacks with intermittent relief, a 40 percent evaluation is 
assigned.  When intervertebral disc syndrome is moderate with 
recurring attacks, a 20 percent evaluation is assigned.  When 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When it is postoperative, cured, a noncompensable 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

When lumbosacral strain is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of motion on forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is assigned.  Lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position, is rated 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

When limitation of motion in the lumbar spine is shown to be 
severe, a 40 percent evaluation is assigned.  If limitation 
of motion in the lumbar spine is moderate, a 20 percent 
evaluation is assigned.  For slight limitation of motion in 
the lumbar spine, a 10 percent evaluation is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

Degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Diagnostic Code 5003.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1998).  See Johnson v. Brown, 9 Vet. App. 7 (1996) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

A VA General Counsel opinion has held that Diagnostic Code 
5293, intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
is applicable. VAOPGCPREC 37-97.

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  Functional loss may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is to be considered in evaluating the degree of 
disability, but a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as at least minimally 
compensable.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.


Analysis

The veteran contends that she is able to have the back 
function she has only because she gets treated regularly by 
her chiropractor.  Under the law, schedular ratings are 
assigned based on a comparison of symptoms and findings with 
corresponding levels of impairment as reflected by the rating 
schedule criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  
The pertinent rating provisions above do not authorize 
additional compensation because of treatment of a disability.

Under 38 C.F.R. Part 4, Diagnostic Code 5293, an increased 
rating is not warranted because the veteran has no more than 
a minimal intervertebral disc syndrome.  While the veteran 
feels that she has radiculopathy, and her chiropractor's 
diagnoses of degenerative disc disease and facet syndrome 
with radiculopathy indicate that he feels the same way, VA 
physicians (including a neurologist), who have examined her 
and who have additionally recorded their clinical findings 
and considered the results of neurological tests and studies, 
have found no objective evidence to support the conclusion 
that she has an associated neurological deficiency.  
Therefore, an increased rating in light of Diagnostic Code 
5293 is not warranted.

Under Diagnostic Code 5295, an increased rating is not 
warranted because severe symptomatology including as 
described therein is not present or nearly approximated.  The 
20 percent criteria clearly are more nearly approximated 
under this Diagnostic Code.  

Under Diagnostic Code 5292, no more than a 20 percent rating 
is assignable, because the veteran has no more than moderate 
limitation of motion of her lumbar spine.  Severe limitation 
of motion which would warrant a 40 percent rating is not 
present or nearly approximated.  



The provisions of 38 C.F.R. §§ 4.40 and 4.45 do not warrant a 
disability rating greater than 20 percent in this case 
either.  Debility due to pain may be compensated, but only to 
the extent that clinical findings support a higher level of 
functional impairment.  38 C.F.R. § 4.40.  

While the veteran has pain and tenderness objectively shown, 
as well as some limitation of motion and has been restricted 
from heavy lifting and repetitive activities, there is no 
impairment of gait, station, or weight bearing, nor is there 
muscle spasm, weakness, incoordination, atrophy, disturbance 
of locomotion, or the like, which would warrant more than a 
20 percent rating.  Only mild tenderness has been reported, 
and her disability overall has been conscientiously graded as 
mild to moderate.  As a result, the Board concludes that no 
more than moderate lumbar spine disability, including due to 
functional impairment from pain, is present.  As such, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, a 
disability rating greater than 20 percent is not warranted.

X-ray studies of the lumbosacral spine have been negative for 
degenerative arthritis; accordingly, an increased evaluation 
under the criteria of 38 C.F.R. § 4.59 is not warranted.  An 
increased evaluation under diagnostic code 5003 for 
degenerative arthritis is also not warranted.  In any event, 
even if degenerative arthritis were present in the 
lumbosacral spine, a 20 percent evaluation is the maximum 
rating under diagnostic code 5003.

The Board notes that from the information on file including 
contentions, medical history, and examination, it appears 
that the veteran's service-connected low back disability 
picture is not unusual or exceptional in nature, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of regular schedular standards.  
The veteran has not reported missing any work or classes due 
to her back pain.  Therefore, an extraschedular rating is not 
warranted under 38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent for lumbosacral 
strain.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Entitlement to an initial evaluation 
in excess of 10 percent for left shoulder 
supraspinatus tendonitis.

Factual Background

A September 1991 service medical record reveals treatment for 
left shoulder complaints, with the assessment being bicipital 
tendonitis.

On VA general medical examination in April 1993, the veteran 
complained of some left shoulder discomfort if she would lift 
more than 20 pounds.  The last time this had occurred was in 
January.  At that time, she took two Tylenol, and the 
discomfort lasted three days.  

Clinically, she had a good build and was right handed.  Left 
shoulder forward elevation produced left scapula pain 
complaints beyond 160 degrees.  Abduction was to 175 degrees.  
External rotation was to 90 degrees and internal rotation was 
to 65 degrees.  She had a good grip in both hands and could 
pull hard.  She could elevate and depress against resistance 
with no problem.  X-rays of the left shoulder were normal.  

On VA orthopedic examination in April 1993, the veteran 
reported having the onset of left shoulder pain in 1991 when 
she was working out in a gym and swung her arm into 
abduction.  Currently, she complained of pain on abduction.  
She could hook her brassiere with no particular difficulty.  


Clinically, she had a good build, and there was a full range 
of motion of the left shoulder, but pain was present with 
abduction beyond 100 degrees.  There was point tenderness on 
palpation of the supraspinatus tendon insertion.  The 
acromioclavicular joint was negative, as was the bicipital 
groove.  The diagnosis was left supraspinatus tendonitis.  

On VA orthopedic examination in September 1996, the veteran 
reported increased shoulder pain with cold weather or active 
abduction.  Her pain was localized near the acromion, with 
some popping in the shoulder.  She was taking no medication 
currently.  Examination of the left shoulder revealed a full 
range of motion actively, with some tenderness to palpation 
over the deltoid region and lateral acromion.  No 
instability, apprehension, or atrophy was found, nor was any 
tenderness found over the trapezius.  The impression was 
history of left shoulder tendonitis, minimally symptomatic.  

On VA orthopedic examination in November 1997, the veteran 
complained of shoulder pain with weather changes and when 
performing overhead activity.  Clinically, she had left 
shoulder abduction to 170 degrees, elevation to 155 degrees, 
extension to 50 degrees, external rotation to 60 degrees, and 
internal rotation to T6.  She had a mildly positive 
impingement test for extremes of motion and was very mildly 
tender over the anterior portion of the acromion.  Her 
acromioclavicular joint was nontender.  She had no 
instability that could be appreciated.  The impression was 
left shoulder impingement syndrome.  Therapy to strengthen 
the left rotator cuff muscles was prescribed.  

A November 1997 VA neurology examination report states that 
the veteran had been a prison guard and then had been a 
maintenance worker, and that she was now a student.  


Special Criteria

Tendonitis is rated as degenerative arthritis.  
38 C.F.R. § 4.20,  Part 4, Diagnostic Code 5024.  
Degenerative arthritis is rated based upon limitation of 
motion of joints affected.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R. Part 4, Diagnostic Code 5003.  

Limitation of motion of the minor arm at the shoulder level 
warrants a 20 percent rating.  38 C.F.R. Part 4, Diagnostic 
Code 5201.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1998).  See Johnson v. Brown, 9 Vet. App. 7 (1996) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  Functional loss may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is to be considered in evaluating the degree of 
disability, but a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, and interference with 
weight-bearing.  



It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

Analysis

Under Diagnostic Code 5201, limitation of the arm to the 
shoulder level warrants a 20 percent rating.  Here, the 
veteran has left arm motion well beyond the shoulder level, 
so an increased rating pursuant to Diagnostic Code 5201 is 
not warranted.

Under the provisions of 38 C.F.R. §§ 4.40 and 4.45, a 
disability rating greater than 10 percent is not warranted 
either.  While it is clear that the veteran has debility due 
to pain, as reflected by the indications of pain at the 
extremes of motion of the shoulder in some planes on some of 
the occasions when she has been examined, there is no 
clinical evidence supportive of more than 10 percent 
disability overall, including due to pain.  

For instance, clinically, there has been no weakness, 
atrophy, muscle spasm, incoordination, swelling, instability, 
malalignment, deformity, or significantly impaired ability to 
execute skilled movements smoothly.  Elevation and depression 
against resistance were no problem on VA examination in April 
1993, and no apprehension was present on VA orthopedic 
examination in September 1996.  



The Board notes that in May 1997, the RO considered the 
veteran's claim in light of the provisions of 38 C.F.R. Part 
4, Diagnostic Code 5304 (1998), which concern disabilities 
due to gunshot wounds.  

The Board considers this to be a conjectural analogy under 
the circumstances, as muscle gunshot wound disability rating 
levels are determined by such factors as penetration and 
course of foreign bodies through muscle groups, whether or 
not there was post-traumatic infection, etc.  See 
38 C.F.R. §§ 4.56 (1998).  The Board has considered the 
veteran's claim under all appropriate schedular rating 
criteria given the nature and extent of disability shown.

The Board notes that from the information on file including 
contentions, medical history, and examination, it appears 
that the veteran's service-connected left shoulder disability 
picture is not unusual or exceptional in nature, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of regular schedular standards.  

The evidence does not show that the veteran has missed any 
work or classes due to her shoulder pain, and it does not 
indicate that she has been hospitalized frequently for her 
shoulder disability.  Therefore, an extraschedular rating is 
not warranted under 38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for left shoulder 
supraspinatus tendonitis.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


III.  Entitlement to an initial 
evaluation in excess of 10 percent for 
peptic ulcer disease with gastritis and 
irritable bowel syndrome.

Factual Background

The veteran was treated for gastritis from 1989 to 1993.  
Gastroscopy in 1989 was negative for peptic ulcer.  It 
revealed thickened erythematous folds on the body of the 
stomach with pre-pyloric edema.  The assessment was probable 
gastritis, more proximal than distal.  She was treated for 
irritable bowel syndrome in 1990.  An upper gastrointestinal 
series in January 1992 showed no evidence of an active ulcer 
crater, and no other positive upper gastrointestinal 
findings.  There were no findings to suggest an active ulcer 
crater on service department upper gastrointestinal series in 
September 1992.  

On VA general medical examination in April 1993, the veteran 
reported some burning in her stomach every day and also at 
night sometimes.  Eating would help decrease the discomfort.  
She would have nausea after eating some foods, however, such 
as meat or dairy products.  She was having pain every day now 
because she had run out of Zantac.  As soon as she would eat, 
she would have to go to the bathroom for a bowel movement.  
She would have no blood in her stool, and her stool would be 
soft.  Clinically, she weighed 132 pounds.  Her stool was 
guaiac negative.  

On VA examination in April 1993, the veteran complained of 
almost continual mild dyspepsia postprandially, with burning.  
She stated that at least once or twice a month, she would 
awaken in the night with burning abdominal pain.  She would 
get up and take Maalox and drink water, then try to go back 
to sleep.  She was buying Maalox over the counter.  Since the 
gastritis in service, she would have two or three bowel 
movements per day, with urgency after meals.  She would pass 
a lot of gas and mucous as well.  

Clinically, the abdomen was soft without organomegaly.  
Hematocrit was normal.  The diagnosis was peptic ulcer 
disease which was chronic, recurrent, and intermittent, with 
continual symptoms.  It was graded as minimal to moderate in 
severity.  A history of irritable bowel syndrome of a minimal 
nature was also diagnosed.  

On VA evaluation in December 1993, the veteran reported a 
history of gastritis but no diarrhea or constipation.  
Clinically, her abdomen was soft, with mild tenderness in the 
epigastric region.  There was no rebound tenderness.  Bowel 
sounds were normal.  

On VA examination in September 1996, the veteran reported 
that she had no difficulty in controlling her bowel or 
bladder.  Clinically, she was in no acute distress.  She was 
taking no medication currently.

A VA gastroenterology examination was conducted in September 
1996.  At that time, the veteran reported that she had not 
had any treatment for irritable bowel syndrome or for her 
history of peptic ulcer disease since service.  She 
complained of a spasm in the epigastrium and intermittent but 
frequent diarrhea.  When she was symptomatic, she would eat 
baby food.  She would have mostly preprandial gastric pain 
but no vomiting.  She was taking Tagamet and Pepcid since 
they had become available over the counter.  Clinically, she 
was five foot three inches tall and weighed 164 pounds.  She 
was in no distress.  Her abdomen was soft and benign, with no 
organomegaly, and bowel sounds were normal.  There was a 
slight left lower abdomen tenderness.  The diagnoses were 
peptic ulcer disease by history and irritable bowel syndrome 
by history.  

A December 1996 private medical record states that the 
veteran was complaining of epigastric burning off and on 
after running out of medicine.  She stated that her stools 
had improved, in that they would start out solid but then 
turn watery.  She reported that her bowels were urgent, and 
that when she felt the urge, she had to go immediately.  It 
was felt that she was doing well.  Medication was prescribed.  

A September 1997 letter from the veteran's husband states 
that she would have to run to the bathroom during the middle 
of meals.  

On VA general medical examination in November 1997, the 
veteran complained of frequent belching and burping, and of 
burning in the mid anterior chest, with occasional 
preprandial and postprandial gastric pain.  She reported 
frequent nausea, but no history of vomiting.  She had no 
history of major gastrointestinal bleeding, and had not been 
hospitalized for gastrointestinal problems.  She reported 
frequent loose stools, alternating with solid stools.  She 
stated that her weight would fluctuate, and that she had lost 
eight pounds in the past eight months.  Clinically, she 
weighed 162 pounds.  Her abdomen was soft and benign, with no 
organomegaly or remarkable tenderness noted.  Her bowel 
sounds were normal.  The physician remarked that this was a 
normal general medical examination of a person the veteran's 
age.  The diagnosis was history of peptic ulcer disease and 
irritable bowel syndrome.  The veteran declined further 
investigative studies such as an upper gastrointestinal 
series.

A November 1997 VA neurology examination report states that 
the veteran had been a prison guard and maintenance person, 
and that she was now a student.

Special Criteria

The veteran's service-connected peptic ulcer disease with 
gastritis and irritable bowel syndrome is rated as 10 percent 
disabling pursuant to Diagnostic Code 7305 of the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such an 
evaluation.  38 C.F.R. § 4.114.

A severe duodenal ulcer is manifested by symptomatology 
including pain that is only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health, and is evaluated 
as 60 percent disabling.  A moderately severe duodenal ulcer 
is manifested by symptomatology that is less than severe, but 
with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year, and 
is evaluated as 40 percent disabling.  A moderate duodenal 
ulcer has recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration, or with 
continuous moderate manifestations, and merits a 20 percent 
evaluation.  A mild duodenal ulcer with recurring symptoms 
once or twice a year merits a continuation of the 10 percent 
evaluation currently in effect.  38 C.F.R. § 4.114, Code 
7305.

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112.

Chronic hypertrophic gastritis (identified by gastroscope) 
with severe hemorrhages, or large ulcerated or eroded areas 
is evaluated as 60 percent disabling.  Multiple small eroded 
or ulcerated areas with symptoms is evaluated as 30 percent 
disabling.  Small nodular lesions with symptoms is evaluated 
as 10 percent disabling.  Atrophic gastritis as a 
complication of a number of diseases, including pernicious 
anemia, is rated using the underlying condition. 38 C.F.R. § 
4.114, Code 7307.

Diagnostic Code 7319 refers to irritable colon syndrome 
(spastic colitis, mucous colitis, etc.).  Under the 
diagnostic criteria, a noncompensable disability rating is 
assigned for mild symptoms, with disturbances of bowel 
function with occasional episodes of abdominal distress.  A 
10 percent rating is assigned in the case of moderate 
symptoms, with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating is assigned in the 
case of severe symptoms, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319 
(1998).

Analysis

The characterization of the veteran's gastrointestinal 
disability as mild to moderate peptic ulcer disease on VA 
examination in April 1993 calls for consideration of a 20 
percent rating pursuant to Diagnostic Code 7305 and 
38 U.S.C.A. § 5107(b).  The Board concludes, however, that 
the preponderance of the evidence shows that the veteran's 
entire gastrointestinal picture overall is consistent with no 
more than mild peptic ulcer disease.  The veteran has had no 
clinical evidence of bleeding whatsoever from her stomach, 
and an active ulcer is not present.  

The term moderate under Diagnostic Code 7305 is assisted in 
definition by factors such as recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, which the veteran does not have or nearly 
approximate.  Furthermore, the veteran does not nearly 
approximate continuous moderate manifestations either, and 
this is an alternative defining factor for a 20 percent 
rating.  The veteran's bowel sounds have been normal on 
evaluation, no more than mild tenderness has been shown, and 
the predominant diagnoses have shown existence of ulcer 
disease by history only, and there have been minimal clinical 
findings only, without any actual clinical indications of a 
peptic ulcer.  Moreover, the veteran is able to control her 
symptoms pretty well when she takes medication.  Significant 
weight loss or inability to gain weight as contemplated by 
38 C.F.R. § 4.112 has not been demonstrated.

An increased rating under Diagnostic Code 7307 is not 
warranted either.  The veteran has not demonstrated multiple 
small eroded or ulcerated areas and symptoms.  They were not 
shown in the service, they are not shown currently, and the 
veteran has declined to have investigative studies performed.  
Under the circumstances, the Board has no alternative but to 
deny relief pursuant to Diagnostic Code 7307.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty to assist is not 
a one-way street, and when there is information within the 
control of the claimant which might assist in obtaining 
benefits sought, if the claimant sits passively and does 
nothing, the claimant is without recourse in terms of 
obtaining the benefits which might come forth if that 
information is provided).  

The Board notes that the RO has coded the veteran's 
disability under Diagnostic Code 7305 on the rating sheet, 
although it has considered increasing the veteran's rating in 
light of 7307 and 7319 also.  The Board concludes, however, 
that the evidence indicates that the disability predominantly 
present is irritable bowel syndrome, given the minimal 
findings for peptic ulcer disease and gastritis.  

In Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992), the 
Court indicated that the Board should explain in its decision 
the diagnostic code under which the claim is evaluated, and, 
most importantly, explain any inconsistencies, apparent or 
real, that result when the Board cites a code different from 
that used by VA at other times in the history of the 
adjudication of the claim, including codes used by the agency 
of original jurisdiction or cited in the statement of the 
case.  Butts v. Brown, 5 Vet. App. 532 (1993).  

There are no inconsistencies that result from the use of 
Diagnostic Code 7319, as 38 C.F.R. § 4.114 allows for 
increasing a gastrointestinal disability rating based on 
disabling factors from non-predominant service-connected 
gastrointestinal disorders.  Moreover, the Board's 
determination as to the predominant disability is legally 
required by 38 C.F.R. § 4.114.  Under the facts, not rating 
the disability under Diagnostic Code 7319 would constitute 
error.



As stated above, the predominant disability in this case is 
irritable bowel syndrome, given the lack of significant other 
factors, and here, the overall disability level shown, 
including due to the other factors, is not consistent with 
more than moderate irritable bowel syndrome.  The veteran by 
history has fairly frequent episodes of bowel disturbance, 
but these are pretty well controlled by medication which she 
has resumed using as needed since it has become available 
over the counter.  

Clearly, she does not have or nearly approximate disability 
consistent with severe irritable bowel syndrome.  Diarrhea or 
diarrhea alternating with constipation and more or less 
constant abdominal distress while on medication is not shown 
or nearly approximated.  The veteran's abdomen has been 
mostly soft, normal, and benign during a preponderance of the 
several occasions that it has been examined, and one 
physician even stated that hers was an essentially normal 
examination.  Another physician, after reviewing the 
veteran's irritable bowel syndrome symptoms and clinical 
findings, conscientiously characterized her irritable bowel 
syndrome as minimal in degree.  

The veteran, moreover, has essentially indicated that her 
abdominal distress is mostly pre- and post-prandial in 
nature.  This admission is in contrast to the 30 percent 
requirement that there be more or less constant abdominal 
distress.  Her husband, furthermore, has corroborated the 
lack of more or less constant abdominal distress by saying 
that her abdominal distress occurs during meals.  
Additionally, or once again, the clinical findings concerning 
the abdomen do not corroborate or nearly approximate more or 
less constant abdominal distress.

The RO provided the appellant with the criteria for 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), and 
determined that no basis was present for a grant on an 
increased evaluation on this basis.  The Board agrees.  

As with the case with the appellant's low back and left 
shoulder disabilities, the veteran's gastrointestinal 
disability has not rendered her disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of the regular schedular standards, thereby 
precluding a grant of entitlement to an increased evaluation 
on an extraschedular basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for the 
appellant's gastrointestinal disability.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral strain is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left shoulder supraspinatus tendonitis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for peptic ulcer disease with gastritis and irritable bowel 
syndrome is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

